UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-2289



FRANCES A. JAMES,

                                              Plaintiff - Appellant,

          versus


CP&L/PROGRESS ENERGY,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-02-920-H)


Submitted:   April 27, 2005                   Decided:   May 12, 2005


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frances A. James, Appellant Pro Se. Zebulon Dyer Anderson, SMITH,
ANDERSON, BLOUNT, DORSETT, MITCHELL & JERNIGAN, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Frances A. James appeals the district court’s order

granting her former employer’s motion for summary judgment in her

civil action in which she alleged employment discrimination based

upon her disability and race.   We have reviewed the record and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See James v. CP&L/Progress Energy, No. CA-02-

920-H (E.D.N.C. Sept. 10, 2004).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                                - 2 -